Per Curiam: The appellant filed his bill in equity in the circuit court of Cook county to restrain the collection of taxes assessed and extended against his personal-property on a valuation increased by the board of review from the assessed value of $1685 fixed by the board of assessors from appellant’s schedule, to the assessed value of $42,400 found and fixed by said board of review after notice and hearing given to appellant. The grounds of the suit and points made on this appeal are substantially the same as were urged in Earl & Wilson v. Raymond, 188 Ill. 15, Kimbark v. Raymond, id. 66, and American Express Co. v. Raymond, {ante, p. 232,) and which in those cases were held insufficient to sustain the bill. Following those decisions it must be held that the court below decided correctly in dismissing the bill. The decree will be affirmed. Decree affirmed.